                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                   FORT MYERS DIVISION

HOWARD FRANK,

                 Plaintiff,

v.                                                      Case No.: 2:18-cv-162-FtM-38NPM

ROCKHILL INSURANCE
COMPANY,

               Defendant.
                                              /

                                             ORDER1

       This matter comes before the Court on Plaintiff’s Five Motions in Limine (Docs. 99,

100, 101, 102, 103) filed on August 9, 2019. Defendant filed an Omnibus Response (Doc.

112) on August 23, 2019. For the reasons below, the Motions are denied.

       This is an insurance coverage dispute. In January 2017, Plaintiff purchased a

homeowner’s insurance policy from Rockhill Insurance Company for his home located in

Marco Island, Florida.        Eight months later, in September 2017, Hurricane Irma hit

Southwest Florida and damaged Frank’s home. The parties disagree as to the amount

of damage the home sustained.

       A motion in limine presents a trial court with pretrial issues regarding admissibility

of evidence that a party is likely to present at trial. See Stewart v. Hooters of Am., Inc.,



1
  Disclaimer: Documents filed in CM/ECF may contain hyperlinks to other documents or websites.
These hyperlinks are provided only for users’ convenience. Users are cautioned that hyperlinked
documents in CM/ECF are subject to PACER fees. By allowing hyperlinks to other websites, this
Court does not endorse, recommend, approve, or guarantee any third parties or the services or
products they provide on their websites. Likewise, the Court has no agreements with any of these
third parties or their websites. The Court accepts no responsibility for the availability or
functionality of any hyperlink. Thus, the fact that a hyperlink ceases to work or directs the user to
some other site does not affect the opinion of the Court.
No. 8:04-cv-40-T-17-MAP, 2007 WL 1752843, at *1 (M.D. Fla. June 18, 2007). "The real

purpose of [such a motion] is to give the trial judge notice of the movant's position so as

to avoid the introduction of damaging evidence which may irretrievably [a]ffect the

fairness of the trial." Id. The court excludes evidence on a motion in limine only if the

evidence is clearly inadmissible for any purpose.         See id. (citing Luce v. United

States, 469 U.S. 38, 41 (1984)). Denial of a motion in limine does not ensure evidence

contemplated by the motion will be admitted at trial. Instead, denial means the court

cannot decide to exclude the evidence in question outside the trial context. See id.

       Plaintiff’s five Motions in Limine generally make boilerplate arguments to exclude

categories of evidence at trial with very little specifics or connections to the facts and

circumstances of this case.      For example, Plaintiff moves for an order precluding

Defendant from introducing hearsay or irrelevant evidence. (Docs. 102, 103). The Court

finds that the Motions cannot be properly decided on an in limine basis, but that objections

may be addressed at trial if and when such potentially offending evidence is offered.

       Accordingly, it is now

       ORDERED:

       Plaintiff’s Five Motions in Limine (Docs. 99, 100, 101, 102, 103) are DENIED.

       DONE and ORDERED in Fort Myers, Florida this 4th day of September, 2019.




Copies: All Parties of Record




                                             2
